PER CURIAM:
Plaintiff’s petition for extraordinary relief in this matter was denied. Based on the frivolous and unmeritorious nature of the petition, defendant Aleen Eggleston Cooper now seeks reimbursement of her expenses in defending against the petition.
Pursuant to the provisions of Rules 33 and 40 of the Utah Rules of Appellate Procedure, the motion is granted, and plaintiff is ordered to pay to defendant Aleen Eggleston Cooper the sum of $600, which represents the reasonable expenses incurred in defending against the petition, including a reasonable attorney fee.